Title: To Benjamin Franklin from John Huske, [11 April 1767]
From: Huske, John
To: Franklin, Benjamin


Dear Sir,
St. Martin’s LaneSaturday morn: [April 11, 1767]
My very long confinement with the Gout hath prevented me from the pleasure of waiting on you for part of the autumn and the whole of the winter. And at present I am so weak in the joints which have been affected with the Gout that I cannot stand or move without assistance.This being my situation and a Tax being designed to be imposed on salt in America, which I have already opposed with the Chancellor of the Exchequer, by assuring Him that it will be received in America in the same manner as an Act of Parliament for plucking out the Eyes or tearing out the hearts of the Inhabitants would be, He has called upon me for my objections to a duty of Six pence per Bushel upon Salt imported into America with a Bounty upon Fish and upon salt meat exported, in proportion to that Duty. I have collected many, but as you are a better judge of the effect of such a measure from your more general knowledge of local circumstances; permit me to beg the favor of [an in]terview with you this forenoon or to morrow morning, that by combining our objections against the measure we may crush it in embryo, if possible. I have the honor to be, with the greatest regard, Dear Sir, Your most Obedient Humble servant
Huske
